Daniels, J.
The opinion states as follows: “The plain substance of the transaction was that the defendant’s husband had arranged with the plaintiff for the consignment of the goods for sale upon commission, and the latter for that purpose, on his own credit, procured them to be sent, on his account and at his risk, for sale under that arrangement. That substantially rendered the consignments his own. And they were so treated by the orders given for them and the settlements made on account of them.
“Under these circumstances, the debt created by the omission to account for and pay over the proceeds of the sale was one due to the plaintiff arising out of consignments made by him within the import of the terms and recitals contained in the mortgage as well as the bond. It was a demand for the proceeds of the sale of the plaintiff’s goods on commission by the defendant’s husband. And that was sufficient to render the defendant’s mortgage a security for its payment.
“ The general principle relied upon in support of the judgment that the obligation of a surety shall not be enlarged by construction beyond the fair import of the terms creating it, is in no way inconsistent with this construction. For the transaction as it was established, was within the language used to create the security, as well as what was the contemplation and intent of the defendant at the time when it was given.”

Judgment reversed and new trial ordered.